Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Request for Continued Examination filed on 8 July 2020.
This office action is made Non Final.
Claims 1, 3, 9-10, 17 and 19 have been amended.
All rejections from the previous office action have been withdrawn as necessitated by the amendment. 
Claims 1-20 are pending. Claims 1, 9, and 17 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2020 has been entered.

Claim Objections
Claims objected to because of the following informalities:  
Claim 1 recites the limitation “wherein the second indicia of importance corresponds to a revision history associated with a particular portion of content…" in the particular portion of content" as done so throughout the Office Action.
Claim 9 recites the limitation “wherein the second indicia of importance corresponds to a revision history associated with a particular portion of content…" in lines 10-11. The Examiner believes that the “a particular portion of content” is in reference to the "a particular portion of content" as referenced in line 9 of claim 9. Therefore, the claim comprises a typographical error and should be viewed as "… wherein the second indicia of importance corresponds to a revision history associated with the particular portion of content" as done so throughout the Office Action.
Claim 17 recites the limitation “wherein the second indicia of importance corresponds to a revision history associated with a particular portion of content…" in lines 12-13. The Examiner believes that the “a particular portion of content” is in reference to the "a particular portion of content" as referenced in line 11 of claim 17. Therefore, the claim comprises a typographical error and should be viewed as "… wherein the second indicia of importance corresponds to a revision history associated with the particular portion of content" as done so throughout the Office Action.
Appropriate correction is required.
	

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sivaji et al. (US 20180129634 A1), in further view of Decker et al. (US 20110119571 A1) in further view of Chandra (US 8661031, 2014)
As per independent claim 1, Sivaji discloses a method comprising:
receiving, by a content management system, an invocation of a presentation mode for a content item accessible to collaborators of the content item for editing and sharing 
generating, by the content management system, a presentation version of the content item by mapping portions of the content item to a template; generating, by the content management system, a presentation view by choosing a section of the presentation version based on the tree structure, wherein the presentation view is a slideshow-like presentation of content in the content item; and providing, by the content management system, the presentation view to a client device (e.g., [0024]: the slide generation module select one or more layout templates; [0046]-[0048]: extracting content from the data file; [0051]: then generate a slide).

However, Sivjai fails to specifically teach identifying, by the content management system, rules related to one or more indicia of importance, the rules comprising a first value corresponding to a first indicia of importance associated with a particular portion of content  and a second value corresponding to a second indicia of importance associated with a particular portion of content; parsing, by the content management system, portions of content corresponding to the first and second indicia of importance and assigning values to each portion of content based on the identified rules;  generating, by the content management system, a tree structure representation of the content item, the tree structure includes a plurality of nodes representing portions structure of content within the content item and portions of content corresponding to first indicia of importance and second indicia of importance; and generating a presentation 
However, Decker discloses heuristically selecting nodes from a DOM tree to assign initial text scores according to a set of heuristic rules. Decker discloses recursively walking through a DOM tree to identify the nodes of the tree and assign each node a text score. Each text score assigned to a node of the DOM tree indicates a degree of possibility the node represents an article. A text score for a node depend on one or more characteristics of the node including the number of text characters, the number of links to additional documents, the number of immediate child nodes, and/or other characteristics. (rules) (0043-44) Thus, the text score assigned for a node is a value corresponding to an indicia to an importance. Furthermore, Decker discloses determining the number of characters each node corresponding to the document element has and assigned a text score based on that.(0043) Therefore, Decker discloses identifying rules related to an indicia of importance, the rules comprising a first value correspond to a first of importance and parsing portions of content corresponding to the indicia of importance and assigning values to each portion based on the identified rules. However, Decker fails to specifically disclose a second value corresponding to a second indicia of importance. However, Decker discloses a text score may depend one or more characteristics such as the number of text characters, the number of links to additional documents, the number of immediate child nodes, and/or other characteristics. Decker explicitly discloses a text score for a node could be just based on the number of text characters that node contains. (0043)  Also, Decker states a text score can be assigned based on links to additional documents. (0043) Decker states a 
Therefore, Decker discloses identifying multiple rules related to different indices of importance, the rules comprising a first value correspond to a first indicia of importance and a second value corresponding to a second indicia of importance and parsing portions of content corresponding to the first indicia of importance and second indicia of importance and assigning values to each portion based on the identified rules.
Furthermore, Decker discloses generating a DOM tree to represent the document and rendering the DOM tree based on a template web page (0025-0027, 0036, 0063) (Thus, generating a tree structure representation of the content item) Decker discloses the document nodes of the tree may correspond to a paragraph node or a division node (0043); form of indicating structure of the content. In addition, Decker discloses/identifying which nodes are parent nodes and which nodes are child nodes; form of indicating structure of the content (0044). Furthermore, Decker discloses each node of the tree is assigned a text score. As explained above, a first node could have a first text score based on a first indicia of importance and a second node could have a second text score based on a second indicia of importance. A first node (content) of the tree could have a first text score based # of text characters and a second node (content) of the tree could have a second text score based on a # of links Thus, Decker discloses a tree having nodes representing structure of content and portions of content that correspond to a first indicia of importance and a second indicia of importance. 
Furthermore, Decker discloses generating, by the content management system, a presentation view by choosing a section of the presentation version based on the tree 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Sivaji with the cited features of Decker since it would have provided the benefit of accessing content or invoking interactive applications included in web documents via browsers to provide users with smooth, focused and friendly experiences.
However, the cited art fails to specifically disclose the first indicia of importance corresponds to comments with content and the second indicia of importance corresponds to a revision history with content. However, Chandra discloses calculating a score for content of a document wherein the score is determined based on weighted factors that include number of past highlights and a number of comments. In other words, the score is calculated based on the combination on a first indicia corresponding number of past highlights (form of revisions that previous occurred) associated with a document (particular portion of content) made and a second indicia corresponding 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Sivaji with the cited features of Decker since it would have provided the benefit of a better and desirable method of determining content relevance. 
As per dependent claim 2, Claim 2 recites similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, based on the rejection of Claim 1 and the rationale incorporated, Decker teaches determining that a first portion of content in the content item is associated with the first indicia of importance; determining a first node in the tree structure corresponding to the particular portion of content; and modifying the particular node to include first attribute information indicating that the particular node is associated with the first indicia of importance (e.g., [0043]-[0046]: identifying nodes with higher text score). However, the cited art fails to disclose determining that a second portion of content in the content item is associated with the second indicia of importance; determining a particular node in the tree structure corresponding to the particular portion of content; and modifying the particular node to include second attribute information indicated that the particular node is associated with the second indicia of importance as stated in lines 9-14 of Claim 2. However, lines 8-13 in Claim 10 recites similar limitations repeating the same functionality of determining a portion of content associated with an indicia of importance, determine a node in the tree structure corresponding to the particular portion of content, and modifying the node to include attribute information indicated that the node is associated with indicia of importance; but that repeats the functionality of the steps of determining a first portion of content associated with a first indicia of importance, determine a node in the tree structure corresponding to the particular portion of content, and modifying the node to include first attribute information indicated that the node is associated with first indicia of importance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a second portion of content associated with a second indicia of importance, determine a node in the tree structure corresponding to the particular portion of content, and modify the node to include second attribute information indicated that the node is associated with second indicia of importance repeating the functionality of the steps of determining a first portion of content associated with a first indicia of importance, determine a node in the tree structure corresponding to the particular portion of content, and modifying the node to include first attribute information indicated that the node is associated with first indicia of importance because it was notoriously well known in the art at before the effective filing date of the claimed invention that the steps may be replicated to gain repeated benefit 
As per dependent claim 3, Claim 3 recites similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, based on the rejection of Claim 1 and the rationale incorporated, Decker teaches comprise a third value corresponding to a third indicia of importance corresponding to a link associated with the particular portion of content (e.g., [0043]: a text score depends on the number of links to addition documents).
As per dependent claim 4, Claim 4 recites similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, based on the rejection of Claim 1 and the rationale incorporated, Decker teaches wherein generating a presentation view includes: determining that the particular node is associated with indicia of importance based on the attribute information for the particular node; and selecting the particular portion of content corresponding to the particular node for inclusion in the presentation view based on the determination that the particular node is associated with indicia of importance (e.g., [0046]: render in reader mode to display nodes with high text scores to represent an article).
As per dependent claim 5, Claim 5 recites similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, based on the rejection of Claim 1 and the rationale incorporated, Decker teaches wherein the presentation view is a first presentation view and the section of the presentation version is a first section of the presentation version; and wherein a second presentation view is generated in response to a user-initiated command received after generating the first presentation view, the 
As per independent claims 9 and 17, Claims 9 and 17 recite similar limitations as in Claim 1 and is rejected under similar rationale.
As per dependent claims 10-11, 18, and 19, Claims 10-11, 18, and 19 recite similar limitations as in Claims 1-4 and is rejected under similar rationale.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sivaji et al in further view of Decker in further view of Chandra in further view of Hausler et al. (US 20160344828)
As per dependent claim 6, the cited art fails to teach wherein generating the tree structure representation of the content item is based on identified hierarchical indications within the content item including one or more of: content with a header designation, a hierarchical list, a sequential portion of a table; a group of text that has a common format in the content item; or any combination thereof. However, Hausler teaches “wherein generating the tree structure representation of the content item is based on identified hierarchical indications within the content item including one or more of: content with a header designation, a hierarchical list, a sequential portion of a table; a group of text that has a common format in the content item; or any combination thereof” (e.g., [0037]: section headings).
As being motivated to provide useful feedback to the author (e.g., Hausler, [0003], [0025], [0030]), it would have been obvious before the effective filing date of the Decker by tracking user interaction of the document to identify important portions of the document, as taught by Hausler.

Claim 7, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sivaji et al in further view of Decker in further view of Chandra in further view of Rej (US 7243302)
As per dependent claim 7, the cited art fails to teach selecting a candidate node from the tree structure; selecting a subtree of the candidate node by determining that content, in the presentation version, associated with the candidate node and the subtree of the candidate node, will fit within a presentation display area, and generating the presentation view based on the candidate node and the selected subtree of the candidate node. However,	Rej teaches selecting a candidate node from the tree structure; selecting a subtree of the candidate node by determining that content, in the presentation version, associated with the candidate node and the subtree of the candidate node, will fit within a presentation display area, and generating the presentation view based on the candidate node and the selected subtree of the candidate node (e.g., column 5 lines 18-38: identifying subtree that fir into available space).
	As being motivated to improve the layout formatting of a document, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to improve the document content presentation of Decker by 
As per dependent claim 14, the cited art fails to teach wherein content included in the generated presentation view is selected based on a subtree of the tree structure; and wherein the subtree of the tree structure is determined by applying a rule specifying, (A) for a parent node that is included in the subtree of the tree structure and that has no child leaf nodes and (B) where the content, from the presentation version corresponding to all descendent nodes below the parent node, does not fit in a display area: selecting at least one node to include in the subtree of the tree structure by performing a preorder traversal of at least part of the tree structure; and adding nodes from the preorder traversal to the subtree of the tree structure until a node is reached that corresponds to content in the presentation version that does not fit in the display area. However, based on the rejection of Claim 7 and the rationale incorporated, Rej teaches wherein content included in the generated presentation view is selected based on a subtree of the tree structure; and wherein the subtree of the tree structure is determined by applying a rule specifying, (A) for a parent node that is included in the subtree of the tree structure and that has no child leaf nodes and (B) where the content, from the presentation version corresponding to all descendent nodes below the parent node, does not fit in a display area: selecting at least one node to include in the subtree of the tree structure by performing a preorder traversal of at least part of the tree structure; and adding nodes from the preorder traversal to the subtree of the tree structure until a node is reached that corresponds to content in the presentation version 
As per dependent claim 15, Claim 15 recites similar limitations as in Claim 7 and is rejected under similar rationale.
As per dependent claim 16, Claim 16 recites similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, based on the rejection of Claim 1 and the rationale incorporated, Decker teaches applying a layout, a format, fonts, or content sizes, to at least some of the portions of the content (e.g., [0063]).
As per dependent claim 20, Claim 20 recites similar limitations as in Claim 7 and is rejected under similar rationale.

Claim 8, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sivaji et al in further view of Decker in further view of Chandra in further view of in view of Srinivasan et al. (US 20170220587)
As per dependent claim 8, the cited art fails to teach wherein the mapping of portions of the content item to the template is based on labels assigned to the portions of the content item; and wherein the labels are based on types of content within the content item or features of the tree structure. However, Srinivasan teaches “wherein the mapping of portions of the content item to the template is based on labels assigned to the portions of the content item; and wherein the labels are based on types of content within the content item or features of the tree structure” (e.g., [0050]-[0052]: grouping nodes based on content type and category).

As per dependent claim 12, the cited art fails to teach wherein content included in the generated presentation view is selected based on a subtree of the tree structure; and wherein the subtree of the tree structure is determined by applying a rule specifying that, for a parent node included in the subtree of the tree structure, at least a first leaf node of the parent node is to also be included in the subtree of the tree structure. However, based on the rejection of Claim 8 and the rationale incorporated,	Srinivasan teaches wherein content included in the generated presentation view is selected based on a subtree of the tree structure; and wherein the subtree of the tree structure is determined by applying a rule specifying that, for a parent node included in the subtree of the tree structure, at least a first leaf node of the parent node is to also be included in the subtree of the tree structure” (e.g., [0051]-[0052]: grouping heading type node and text type node together as article category).
As per dependent claim 13, the cited art fails to teach wherein content included in the generated presentation view is selected based on a subtree of the tree structure; and wherein the subtree of the tree structure is determined by applying a rule specifying that, for a parent node corresponding to heading content in the presentation version, one or more child nodes corresponding to paragraph content in the presentation version should be included in the subtree of the tree structure. However, based on the rejection 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177